Citation Nr: 0928132	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disability.

2.  Entitlement to an initial disability rating higher than 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
February 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for disabilities, 
described as patellofemoral pain syndrome, of the left and 
right knees.  The RO assigned disability ratings of 
10 percent for each knee.

The Veteran's appeal to the Board previously also included 
appeals for a higher initial disability rating for post-
traumatic stress disorder (PTSD), and for service connection 
for a low back disability.  In an August 2008 rating 
decision, the Board granted an increase from 30 percent to 50 
percent in the initial rating for PTSD.  The Board remanded 
the low back and left and right knee claims for the 
development of additional evidence.  In a March 2009 rating 
decision, the RO granted service connection for a low back 
disability, described as degenerative joint and disc disease 
of the thoracolumbar spine with scoliosis and compression 
fractures.  Therefore, the PTSD rating and low back service 
connection issues are no longer before the Board on appeal.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1.  From February 29, 2004, patellofemoral pain syndrome of 
the left knee has been manifested by pain and limitation of 
endurance for standing, without objectively observable 
instability or significant limitation of motion.

2.  From February 29, 2004, patellofemoral pain syndrome of 
the right knee has been manifested by pain and limitation of 
endurance for standing, without objectively observable 
instability or significant limitation of motion.


CONCLUSIONS OF LAW

1.  From February 29, 2004, patellofemoral pain syndrome of 
the left knee has not met the criteria for a disability 
rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 
(2008).

2.  From February 29, 2004, patellofemoral pain syndrome of 
the right knee has not met the criteria for a disability 
rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Knee Disabilities

The Veteran is seeking disability ratings higher than the 10 
percent initial ratings assigned for the disabilities in each 
of his knees.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide that evaluation 
must include consideration of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As the Veteran appealed the initial disability rating that 
the RO assigned, the Board will consider the evidence for the 
entire period since February 29, 2004, the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The RO has evaluated the disabilities of the Veteran's left 
and right knees as patellofemoral pain syndrome, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5261, based on 
pain and limitation of motion.

Under Diagnostic Code 5024, tenosynovitis is to be evaluated 
based on the limitation of motion of the affected parts.  
Limitation of motion of the knee may be rated higher than 10 
percent if flexion is limited to 30 degrees, or if extension 
is limited to 15 degrees short of full extension.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The Veteran has reported that, in addition to pain and 
limitation of motion, his knees have also developed the 
problem of buckling and giving way.  When a knee has both 
arthritis and instability, separate disability ratings may be 
assigned for instability and limitation of motion.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998); Esteban v. Brown, 6 Vet. App. 
259 (1994).  Recurrent subluxation or lateral instability of 
the knee is rated at 10 percent if slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Instability was not found in either knee on VA examination in 
July 2005.  In more recent VA outpatient treatment, and in a 
June 2008 hearing before the undersigned Veterans Law Judge, 
however, the Veteran reported giving way of the knees.  In 
August 2008, the Board remanded the knee rating issues for a 
new VA examination, with particular attention to whether 
there is objective evidence of instability in either knee.

On VA examination in December 2008, the Veteran reported 
having discomfort in both knees since service.  He stated 
that the muscles felt tight.  He indicated that he heard a 
pop in the knees.  He related that he had tried knee braces, 
without success.  He reported that he took pain medication 
for his knee disorders.  He indicated that his knee 
disabilities did not preclude standing for an hour, but made 
him unable to stand for three hours.  He did not report 
having lost any time from work over the preceding year due to 
his knee disabilities.

The examining physician reported having reviewed the 
Veteran's claims file.  The examiner noted crepitus and 
tenderness in each knee.  The examiner did not find any 
clicks, snaps, or grinding.  There was no evidence of 
instability in either knee.  The ranges of motion were from 0 
to 135 degrees in each knee.  The examiner described flexion 
and extension as "normal."  There was no additional 
limitation of motion with repetitive motion of either knee.  
On x-rays, the left knee appeared normal, and the right knee 
had minimal osteoarthritic disease.  On MRIs, the ligaments 
and tendons in both knees were intact, and there was no 
definite evidence of a meniscal tear in either knee.  The 
examiner concluded that the bilateral knee disorders had some 
impact on physical employment, as described by the Veteran, 
and had no impact on sedentary employment that allowed 
changes of position.

Although the Veteran has on some occasions reported 
instability in his knees, on the VA examinations in 2005 and 
2008, there was no objective evidence of instability in 
either knee.  Thus, the preponderance of the evidence is 
against the assignment of separate ratings for instability.  
The ranges of motion of the knees do not warrant a rating 
higher than 10 percent in either knee.  Examinations do not 
show factors such as pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination 
producing additional impairment of function.  The 
preponderance of the evidence, then, is against a rating 
higher than 10 percent for either knee.

In an April 2009 supplemental statement of the case, the RO 
determined that extraschedular ratings were not warranted.  
Thus, the Board will address the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
knee disabilities.  The competent medical evidence of record 
shows that his knee disabilities are primarily manifested by 
pain, tenderness and limitation of motion.  Many of the 
applicable diagnostic codes used to rate the Veteran's 
disabilities provide for ratings based on limitation of 
motion.  See Diagnostic Codes 5260, 5261.  The effects of 
pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims for higher initial ratings 
for left and right knee disabilities, such that the notice 
error did not affect the essential fairness of the 
adjudication of those claims.  The appellant was notified 
that his claim was awarded with an effective date of February 
29, 2004, the day after his separation from service, and a 10 
percent ratings were assigned for each knee.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his statements in his 
hearing.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, the 
RO assigned as the effective date the day after his 
separation from service, the earliest date permitted by law.  
38 U.S.C.A. § 5110(b)(1).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.




	(CONTINUED ON NEXT PAGE)





ORDER

From February 29, 2004, entitlement to a disability rating 
higher than 10 percent for patellofemoral pain syndrome of 
the left knee is denied.

From February 29, 2004, entitlement to a disability rating 
higher than 10 percent for patellofemoral pain syndrome of 
the right knee is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


